OPINION — AG — ** EXPORTATION OF NATURAL GAS FROM THE STATE OF OKLAHOMA — PROPOSED LEGISLATION ** IN THIS OPINION, THE A.G. ATTEMPTED TO CORRECTED A PROPOSED LEGISLATION PATTERNED AFTER THE KANSAS ACT; THIS BILL WOULD AUTHORIZE THE CORPORATION COMMISSION OF OKLAHOMA, IF IT FINDS CERTAIN CONDITIONS EXIST, TO ENTER AN ORDER PROHIBITING THE EXPORTATION FROM THIS STATE OF NATURAL GAS PRODUCED IN THIS STATE. (INTERSTATE COMMERCE, EMBARGO, INTRASTATE COMMERCE, PURCHASERS, BUYERS, BUSINESS) CITE: 52 O.S. 231 [52-231], 52 O.S. 238 [52-238], 52 O.S. 243 [52-243] [52-243], 52 O.S. 274 [52-274] (FRED HANSEN)